OPINION OF THE COURT
GIBBONS, Chief Judge:
This case is before us on remand from the United States Supreme Court, - U.S. -, 110 S.Ct. 355, 107 L.Ed.2d 343. When it was previously here we affirmed the district court order directing the defendants to close the Allegheny County Jail, but dismissed as interlocutory the appeal *34from a provision in the district court order dealing with the preparation of a plan to house inmates elsewhere. On November 6, 1989, the Supreme Court granted certiora-ri, vacated our judgment, and remanded for further consideration in light of University of Texas v. Camenisch, 451 U.S. 390, 101 S.Ct. 1830, 68 L.Ed.2d 175 (1981). On receipt of the Supreme Court’s judgment, we requested the parties to advise what the proper decision should be.
We are now advised that on July 7, after our judgment but before the Supreme court granted certiorari, the parties entered into a stipulation under which Allegheny County is relieved of the obligation to build a new jail if it significantly improves the old one. That stipulation was entered by the district court as an order. Thus, it appears that the stipulation renders moot the parties’ dispute over the power of the district court to order the closing of the old jail, since it effectively supersedes the order which we affirmed.
It is, therefore, ordered that the case shall be remanded to the district court with a direction that so much of the order appealed from which ordered the closing of the Allegheny County Jail will be vacated on the ground that the July 7, 1989 stipulation has rendered that part of the order moot.